14‐4176‐cr  
United States v. Viloski 




                                         In the
               United States Court of Appeals
                            for the Second Circuit
                                                       
 
 
                                AUGUST TERM 2015 
                                         
                                 No. 14‐4176‐cr 
                                         
                            UNITED STATES OF AMERICA, 
                                         
                                     Appellee, 
 
                                            v. 
 
                             BENJAMIN VILOSKI, 
                                       
                            Defendant‐Appellant. 
                                              
                                       
               On Appeal from the United States District Court 
                   for the Northern District of New York 
                                              
 
                            ARGUED: OCTOBER 22, 2015 
                            DECIDED: FEBRUARY 17, 2016 
                                               
         
          The  Clerk  of  Court  is  directed  to  amend  the  caption  of  this  appeal  as 
indicated above. 
 
Before: KEARSE, WALKER, AND CABRANES, Circuit Judges. 

                                              

       The  question  presented  is  whether  the  criminal  forfeiture 
imposed  on  defendant‐appellant  Benjamin  Viloski  (“Viloski”) 
violates  the  Excessive  Fines  Clause  of  the  Eighth  Amendment. 
Viloski argues that the United States District Court for the Northern 
District of New York (David N. Hurd, Judge) erred when it declined 
to  consider  Viloski’s  age,  health,  and  financial  condition  in 
determining  whether  its  previously  issued  forfeiture  order  of 
$1,273,285.50  was  unconstitutionally  excessive.  Viloski  also  argues 
that  even  if  the  District  Court  properly  ignored  his  personal 
circumstances,  the  forfeiture  is  nonetheless  unconstitutional  in  light 
of the four factors described in United States v. Bajakajian, 524 U.S. 321 
(1998).  

       We hold that a court reviewing a criminal forfeiture under the 
Excessive Fines Clause may consider—as part of the proportionality 
determination  required  by  Bajakajian—whether  the  forfeiture  would 
deprive the defendant of his future ability to earn a living. We further 
hold,  however,  that  courts  should  not  consider  a  defendant’s 
personal  circumstances  as  a  distinct  factor.  Applying  these 
conclusions  to  the  present  case,  we  conclude  that  the  challenged 
forfeiture is constitutional because it is not “grossly disproportional” 
to  the  gravity  of  Viloski’s  offenses.  We  therefore  AFFIRM  the 
October 16, 2014 Order of the District Court. 




                                      2 
                                              

                           PETER GOLDBERGER (Pamela A. Wilk, on the 
                           brief), Ardmore, PA, for Defendant‐Appellant. 

                           GWENDOLYN E. CARROLL (Steven D. Clymer, 
                           on the brief), Assistant United States 
                           Attorneys, for Richard S. Hartunian, United 
                           States Attorney for the Northern District of 
                           New York, Syracuse, NY, for Appellee. 

                                              

JOSÉ A. CABRANES, Circuit Judge: 

       The  question  presented  is  whether  the  criminal  forfeiture 
imposed  on  defendant‐appellant  Benjamin  Viloski  (“Viloski”) 
violates  the  Excessive  Fines  Clause  of  the  Eighth  Amendment. 
Viloski argues that the United States District Court for the Northern 
District of New York (David N. Hurd, Judge) erred when it declined 
to  consider  Viloski’s  age,  health,  and  financial  condition  in 
determining  whether  its  previously  issued  forfeiture  order  of 
$1,273,285.50  was  unconstitutionally  excessive.  Viloski  also  argues 
that  even  if  the  District  Court  properly  ignored  his  personal 
circumstances,  the  forfeiture  is  nonetheless  unconstitutional  in  light 
of the four factors described in United States v. Bajakajian, 524 U.S. 321 
(1998).  

       We hold that a court reviewing a criminal forfeiture under the 
Excessive Fines Clause may consider—as part of the proportionality 




                                      3 
determination  required  by  Bajakajian—whether  the  forfeiture  would 
deprive the defendant of his future ability to earn a living. We further 
hold,  however,  that  courts  should  not  consider  a  defendant’s 
personal  circumstances  as  a  distinct  factor.  Applying  these 
conclusions  to  the  present  case,  we  determine  that  the  challenged 
forfeiture is constitutional because it is not “grossly disproportional” 
to  the  gravity  of  Viloski’s  offenses.  We  therefore  AFFIRM  the 
October 16, 2014 Order of the District Court. 

                                  I. BACKGROUND 

        Viloski was a lawyer and real‐estate broker who worked with 
Dick’s  Sporting  Goods  (“DSG”)  on  a  number  of  development 
projects.1  From  1998  through  2005,  he  participated  in  a  kickback 
scheme  involving  the  construction  of  new  DSG  stores,  in  which 
developers  or  landlords  paid  “consulting”  fees—sometimes  in 
exchange  for  work  never  performed—to  Viloski  in  his  capacity  as 
DSG’s  broker.  Viloski  passed  all  or  part  of  each  payment  to 
codefendant Joseph Queri, Jr. (“Queri”), a senior DSG executive, who 
took  the  payments  without  DSG’s  knowledge.  Viloski  sometimes 
paid  Queri  through  a  real‐estate  company  owned  by  codefendant 
Gary Gosson (“Gosson”). 


        1  Because Viloski’s appeal follows his conviction by a jury, we must view 
the  evidence  “in  the  light  most  favorable  to  the  Government.”  Evans  v.  United 
States,  504 U.S.  255, 257  (1992);  accord  United  States  v.  Weingarten,  632 F.3d  60, 62 
(2d Cir. 2011). 

         




                                              4 
        In  2009,  Viloski  was  charged  in  a  twenty‐count  indictment 
related  to  these  activities.  After  a  three‐week  trial,  a  jury  convicted 
him of one count of conspiracy to commit mail and wire fraud, two 
substantive counts of mail fraud, one count of conspiracy to commit 
money  laundering,  three  counts  of  aiding  and  abetting  money 
laundering,  one  count  of  aiding  and  abetting  transactions  in 
criminally  derived  property,  and  one  count  of  making  false 
statements. He was acquitted on the remaining counts. 

        On  January  13,  2012,  the  District  Court  sentenced  Viloski 
principally  to  a  below‐Guidelines  term  of  five  years’  imprisonment 
and a three‐year term of supervised release. The Court also ordered 
Viloski  to  pay  a  total  of  $75,000  in  restitution  to  two  developers 
and—most relevant here—to forfeit $1,273,285.50, which equaled the 
amount  of  funds  Viloski  had  acquired  from  landlords  and 
developers, laundered through two entities he controlled, and passed 
on  to  Queri.2  The  District  Court  ordered  forfeiture  pursuant  to  18 
U.S.C.  § 982(a)(1),  the  criminal  forfeiture  statute;  18  U.S.C. 
§ 981(a)(1)(C),  the  civil  forfeiture  statute;  and  28  U.S.C.  §  2461(c), 
which  “integrate[s  §  981(a)(1)(c)]  into  criminal  proceedings,”  United 
States v. Contorinis, 692 F.3d 136, 145 n.2 (2d Cir. 2012). 

        Viloski  appealed  to  this  Court,  which  affirmed  his  conviction 
and  sentence  but  remanded  the  case  to  the  District  Court  to 


        2 Viloski is jointly and severally liable with Queri for the forfeiture related 
to  two  counts,  and  jointly  and  severally  liable  with  Gosson  for  the  forfeiture 
related to a third count. 




                                            5 
determine  whether  its  forfeiture  order  violated  the  Excessive  Fines 
Clause, U.S. Const. amend. VIII.3 United States v. Viloski, 557 F. App’x 
28, 36 (2d Cir. 2014) (“Viloski I”). We specifically directed the District 
Court to evaluate the forfeiture in light of Bajakajian, 524 U.S. at 321.  

        On  remand,  the  District  Court  interpreted  Bajakajian  as 
requiring courts to consider the following four factors, known as the 
“Bajakajian  factors,”  in  determining  whether  a  challenged  forfeiture 
violates the Excessive Fines Clause: 

        (1)  the  essence  of  the  crime  and  its  relation  to  other 
        criminal activity; (2) whether the defendant fits into the 
        class  of  persons  for  whom  the  statute  was  principally 
        designed; (3) the maximum sentence and fine that could 
        have  been  imposed;  and  (4)  the  nature  of  the  harm 
        caused by the defendant’s conduct. 

United States v. Viloski, 53 F. Supp. 3d 526, 530 (N.D.N.Y. 2014).  

        Viloski agreed that these factors were relevant but argued that 
the Court should also consider his age, “poor health,”4 “physical and 
civic  disabilities,”  and  inability  to  pay  the  forfeiture.  Id.  at  532. 


        3 The Eighth Amendment of the U.S. Constitution provides that “Excessive 
bail  shall  not  be  required,  nor  excessive  fines  imposed,  nor  cruel  and  unusual 
punishments inflicted.”  
        4 The District Court noted that Viloski “is in poor health and suffers from 
several  physical  ailments,”  including  complications  from  double  bypass  surgery 
in September 2009 and a cancer diagnosis in 2004. Viloski, 53 F. Supp. 3d at 532. 




                                            6 
Viloski  also  emphasized  “his  lack  of  culpability  and  lack  of  profit 
from the scheme compared to co‐defendant Queri.” Id. Although the 
District Court expressed sympathy for some of these considerations, 
it  declared  them  irrelevant,  because  “[t]he  Supreme  Court  [had] 
limited  the  inquiry  to  the  four  Bajakajian  factors.”  Id.  Accordingly, 
after considering only those factors, the District Court concluded that 
the forfeiture did not violate the Eighth Amendment. Id. This appeal 
followed. 

                                   II. DISCUSSION 

        The Supreme Court first applied the Excessive Fines Clause in 
United  States  v.  Bajakajian,  524  U.S.  321  (1998),  which  established  a 
two‐step  inquiry  for  determining  whether  a  financial  penalty  is 
excessive  under  the  Eighth  Amendment.5  At  the  first  stage,  we 
determine  whether  the  Excessive  Fines  Clause  applies  at  all.  Id.  at 
334.  If  we  conclude  that  it  does,  we  proceed  to  the  second  step  and 
determine  whether  the  challenged  forfeiture  is  unconstitutionally 
excessive. Id. In applying Bajakajian, we determine de novo “whether a 
fine  is  constitutionally  excessive,”  although  we  must  accept  the 
District Court’s factual findings “unless clearly erroneous.” Id. at 336 


        5  The Supreme Court had previously discussed the Excessive Fines Clause 
in  Browning‐Ferris  Industries  of  Vermont,  Inc.  v.  Kelco  Disposal,  Inc.,  492  U.S.  257 
(1989), which held that the clause does not apply to awards of punitive damages 
in  suits  between  private  parties,  and  Austin  v.  United  States,  509  U.S.  602  (1993), 
which held that the clause applies to in rem civil‐forfeiture proceedings. Bajakajian 
was  the  first  time  the  Court  invalidated  a  fine  as  excessive  under  the  Eighth 
Amendment. 




                                               7 
&  n.10.  “The  burden  rests  on  the  defendant  to  show  the 
unconstitutionality of the forfeiture.” United States v. Castello, 611 F.3d 
116, 120 (2d Cir. 2010).6  

            A. Step One: Does the Excessive Fines Clause Apply? 

                               1. Legal Framework 

        First,  we  must  determine  whether  the  forfeiture  at  issue 
constitutes  “a  ‘fine’  within  the  meaning  of  the  Excessive  Fines 
Clause.” Bajakajian, 524 U.S. at 334. That clause applies only to those 
forfeitures that may be characterized, at least in part, as “punitive”—
i.e.,  forfeitures for which a defendant is personally liable. Id. at 327–
28; see also United States v. An Antique Platter of Gold, 184 F.3d 131, 139 
(2d Cir. 1999) (describing as “punitive” those forfeitures “imposed at 
the  culmination  of  a  criminal  proceeding  that  required  a  conviction 
of the underlying felony and could not have been imposed upon an 
innocent  party”).  In  contrast,  purely  “remedial”  forfeitures—i.e., 
those  in  rem  forfeitures  intended  not to punish  the  defendant  but  to 
compensate  the  Government  for  a  loss  or  to  restore  property  to  its 


        6  The  Government  urges  us  to  apply  “plain  error”  review  to  Viloski’s 
argument  about  the  sufficiency  of  the  Bajakajian  factors,  because  he  did  not 
present it below. Gov’t Br. 16–21. The requirement that litigants raise all possible 
arguments before the district court serves principally to “give[ ] the district court 
the opportunity to consider and resolve” questions in the first instance. See Puckett 
v.  United  States,  556  U.S.  129,  134  (2009).  Here,  the  District  Court  not  only 
considered  the  sufficiency  of  the  Bajakajian  factors  but  found  that  Viloski  made 
“compelling  arguments”  on  that  topic.  53  F.  Supp.  3d  at  532.  We  accordingly 
consider the question de novo. See Bajakajian, 524 U.S. at 336 & n.10. 




                                            8 
rightful owner—fall outside the scope of the Excessive Fines Clause. 
Bajakajian, 524 U.S. at 329; see also Paroline v. United States, 134 S. Ct. 
1710,  1726  (2014)  (“The  primary  goal  of  restitution  is  remedial  or 
compensatory,  but  it  also  serves  punitive  purposes.  That  may  be 
sufficient  to  bring  it  within  the  purview  of  the  Excessive  Fines 
Clause.”  (internal  quotation  marks,  citations,  and  alteration 
omitted)).  

                                     2. Application 

        As we concluded in Viloski I, the Excessive Fines Clause applies 
here.  See  557  F.  App’x  at  36.  The  challenged  forfeiture—which  the 
District Court expressly linked to specific offenses—fits easily within 
the  definition  of  punitive  forfeitures  we  just  expounded:  it  was 
“imposed at the culmination of a criminal proceeding that required a 
conviction  of  the  underlying  felony,”  and  it  “could  not  have  been 
imposed upon an innocent party.” Cf. Platter of Gold, 184 F.3d at 139.7  


        7    The  Government  argues  that  the  challenged  forfeiture  is  necessarily 
constitutional because it “involves only the proceeds of criminal conduct.” Gov’t 
Br.  32.  Revealingly,  its  brief  cites  only  out‐of‐circuit  cases,  half  of  which  predate 
Bajakajian. One of the two post‐Bajakajian cases the Government cites, United States 
v. Betancourt, 422 F.3d 240, 250 & n.5 (5th Cir. 2005), distinguished Bajakajian based 
on  a  “drug  proceeds”  exception  to  the  Excessive  Fines  Clause.  Betancourt  and 
analogous  cases,  however,  essentially  characterized  drug  proceeds  as  “guilty 
property,” forfeiture of which was in rem and purely remedial. See id. at 250 (“The 
forfeiture  of  drug  proceeds  does  not  constitute  punishment . . . .”  (alteration  and 
internal  quotation  marks  omitted));  cf.  United  States  v.  Sum  of  $185,336.07  U.S. 
Currency  Seized  from  Citizen’s  Bank  Account  L7N01967,  731  F.3d  189,  194  (2d  Cir. 
2013) (“[T]he forfeiture of ‘guilty property,’ such as illicit drug proceeds, has been 
traditionally  regarded  as  non‐punitive . . . .”  (some  internal  quotation  marks 




                                               9 
    B. Step Two: Is the Forfeiture Unconstitutionally Excessive? 

                             1. Legal Framework 

       If we determine that a forfeiture is punitive, we must proceed 
to  step  two,  which  asks  whether  the  forfeiture  is  unconstitutionally 
excessive. A forfeiture is unconstitutionally excessive “if it is grossly 
disproportional  to  the  gravity  of  a  defendant’s  offense.”  Bajakajian, 
524  U.S.  at  334.  Although  Bajakajian  did  not  provide  a  test  for  gross 
disproportionality, we have interpreted that decision as requiring us 
to consider the following four factors, which have become known as 
the “Bajakajian factors”: 

       (1)  the  essence  of  the  crime  of  the  defendant  and  its 
       relation  to  other  criminal  activity,  (2)  whether  the 
       defendant  fits  into  the  class  of  persons  for  whom  the 
       statute  was  principally  designed,  (3)  the  maximum 
       sentence and fine that could have been imposed, and (4) 
       the  nature  of  the  harm  caused  by  the  defendant’s 
       conduct. 

United  States  v.  George,  779  F.3d  113,  122  (2d  Cir.  2015)  (quoting 
Castello, 611 F.3d at 120). 




omitted)). Here, in contrast, the Government has moved not against the proceeds 
themselves—which  Viloski  transferred  to  Queri  in  the  very  act  of  money 
laundering—but against Viloski personally. 




                                       10 
         The  principal  question  in  this  appeal  is  whether  these  factors 
are  exhaustive—a  question  we  have  never  addressed  directly.  Our 
cases  interpreting  Bajakajian  have  neither  added  to  the  four  factors 
nor described them as comprehensive. See, e.g., George, 779 F.3d at 122 
(“Consistent  with  Bajakajian,  this  court  has  identified  the  following 
factors as relevant to the proportionality assessment . . . .”); Castello, 
611  F.3d  at  120  (“Four  factors,  distilled  from  Bajakajian,  guide  our 
analysis . . . .”). In some cases, however, we have implicitly cautioned 
against  applying  the  Bajakajian  factors  too  rigidly.  See,  e.g.,  United 
States v. Collado, 348 F.3d 323, 328 (2d Cir. 2003) (“Among the factors 
that  the  [Supreme]  Court  considered . . . .”  (emphasis  supplied)); 
accord United States v. Varrone, 554 F.3d 327, 331 (2d Cir. 2009); see also 
United States v. Elfgeeh, 515 F.3d 100, 139 (2d Cir. 2008) (determining 
whether a forfeiture was excessive based on three of the factors when 
the record was silent as to the fourth).  

         Our  unwillingness  in  past  cases  to  describe  the  Bajakajian 
factors as exhaustive reflects Bajakajian itself, which never prescribed 
those  factors  as  a  rigid  test.8  To  the  contrary,  the  Supreme  Court 
expressly noted that the defendant in that case had “not argue[d] that 


           The  Supreme  Court  often  declines  to  provide  definitive  tests  when 
         8

interpreting  constitutional  provisions  for  the  first  time.  See,  e.g.,  District  of 
Columbia  v.  Heller,  554  U.S.  570,  635  (2008)  (“[S]ince  this  case  represents  this 
Court’s  first  in‐depth  examination  of  the  Second  Amendment,  one  should  not 
expect  it  to  clarify  the  entire  field  . . . .”);  Austin,  509  U.S.  at 622–23  (declining  to 
adopt  a  test  for  whether  an  in  rem  forfeiture  is  unconstitutionally  excessive, 
because  “[p]rudence  dictates  that  we  allow  the  lower  courts  to  consider  that 
question in the first instance”).  




                                                 11 
his  wealth  or  income  [were]  relevant  to  the  proportionality 
determination  or  that  full  forfeiture  would  deprive  him  of  his 
livelihood.” Bajakajian, 524 U.S. at 340 n.15. And several circuits have 
recognized the potential relevance of additional factors.9 

        Indeed,  Bajakajian  itself  leads  us  to  conclude  that  one 
additional  factor  is  especially  important.  The  opinion  emphasizes 
that the Excessive Fines Clause grew out of the English constitutional 
tradition, including Magna Carta, which required that a fine “should 
not  deprive  a  wrongdoer  of  his  livelihood.”  Bajakajian,  524  U.S.  at 
335; see also Browning‐Ferris Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 
U.S.  257,  269,  271  (1989)  (noting  Magna  Carta’s  requirement  that  an 
“amercement”—a  payment  to  the  Crown  as  a  penalty  for  some 
offense—“not  be  so  large  as  to  deprive  [an  offender]  of  his 
livelihood”).  As  the  First  Circuit  has  recognized,  hostility  to 
livelihood‐destroying  fines  became  “deeply  rooted”  in  Anglo‐
American  constitutional  thought  and  played  an  important  role  in 
shaping the Eighth Amendment. United States v. Levesque, 546 F.3d 78, 
84  (1st  Cir.  2008).  In  light  of  this  strong  constitutional  pedigree,  it 


        9 See, e.g., Collins v. S.E.C., 736 F.3d 521, 526–27 (D.C. Cir. 2013) (adopting 
the  four‐factor  test  we  specified  in  Collado,  348  F.3d  at  328,  but  noting  that  “the 
four factors derived from Bajakajian hardly establish a discrete analytic process”); 
United  States  v.  Dodge  Caravan  Grand  SE/Sport  Van,  VIN  #  1B4GP44G2YB7884560, 
387 F.3d 758, 763 (8th Cir. 2004); United States v. Carpenter, 317 F.3d 618, 628 (6th 
Cir.  2003)  (“While  these  factors  were  clearly  fact‐specific  to  the  case  before  the 
Court,  they  are  instructive  as  to  the  type  of  analysis  that  must  be  undertaken  in 
assessing  the  gravity  of  the  offense.”),  reh’g  granted,  judgment  vacated  (Apr.  14, 
2003), opinion reinstated in relevant part on reh’g, 360 F.3d 591 (6th Cir. 2004). 




                                               12 
seems  unlikely  that  the  Bajakajian  Court  meant  to  preclude  courts 
from considering whether a forfeiture would deprive an offender of 
his livelihood. 

        We  therefore  hold  that,  when  analyzing  a  forfeiture’s 
proportionality  under  the  Excessive  Fines  Clause,  courts  may 
consider—in addition to the four factors we have previously derived 
from Bajakajian—whether the forfeiture would deprive the defendant 
of his livelihood, i.e., his “future ability to earn a living,” see Levesque, 
546 F.3d at 85.10 

        In  so  holding,  we  heed  the  Supreme  Court’s  instruction  that 
“the test for the excessiveness of a punitive forfeiture involves solely a 
proportionality  determination.”  Bajakajian,  524  U.S.  at  333–34 
(emphasis  supplied).11  Whether  a  forfeiture  would  destroy  a 

          As we note below, our test differs somewhat from the First Circuit’s. See 
        10

note 12 and accompanying text, post. 
        11   We  take  this  opportunity  to  note  that  there  is  a  significant  difference 
between a district court’s role in determining the appropriate length of a sentence 
and  its  role  in  ordering  a  criminal  forfeiture.  In  general,  a  sentencing  court  is 
empowered by statute to consider a wide range of factors when determining what 
sentence  to  impose.  See,  e.g.,  18  U.S.C.  §  3553(a)  (requiring  a  court  to  consider 
factors such as “the nature and circumstances of the offense and the history and 
characteristics of the defendant”); id. § 3661 (“No limitation shall be placed on the 
information  concerning  the  background,  character,  and  conduct  of  a  person 
convicted  of  an  offense  which  a  court  of  the  United  States  may  receive  and 
consider  for  the  purpose  of  imposing  an  appropriate  sentence.”).  In  the  case  of 
forfeiture,  however,  once  a  court  determines  that  property  sought  by  the 
government  was  “involved  in”  or  “traceable  to”  property  involved  in  money 
laundering,  for  example,  the  court  “shall”  order  that  such  property  be  forfeited. 
Id. § 982(a)(1). 28 U.S.C. § 2461(c) includes similar mandatory language. As long as 




                                              13 
defendant’s livelihood is a component of the proportionality analysis, 
not  a  separate  inquiry.12  Accordingly,  a  forfeiture  that  deprives  a 
defendant  of  his  livelihood  might  nonetheless  be  constitutional, 
depending  on  his  culpability  or  other  circumstances.13  Moreover, 
courts need not consider this fifth factor in all cases. Indeed, neither 
Bajakajian nor our previous cases have done so. We hold only that the 
proportionality  determination  required  by  Bajakajian  is  sufficiently 
flexible to permit such consideration. 

        We  also  emphasize  that  asking  whether  a  forfeiture  would 
destroy  a  defendant’s  future  livelihood  is  different  from  considering 
as  a  discrete  factor  a  defendant’s  present  personal  circumstances, 
including  age,  health,  and  financial  situation.  While  hostility  to 
livelihood‐destroying  fines  is  deeply  rooted  in  our  constitutional 
tradition,  consideration  of  personal  circumstances  is  not.  See 


the  factual  predicate  for  the  application  of  these  statutes  has  been  satisfied, 
therefore, a district  court has no discretion not to order forfeiture  in the amount 
sought.  The  court’s  only  role  is  to  conduct  the  gross  disproportionality  inquiry 
required  by  Bajakajian.  Cf.  Bajakajian,  524  U.S.  at  339  n.11  (declining  to  address 
“whether  a  court  may  disregard  the  terms  of  a  statute  that  commands  full 
forfeiture”). 

           Here  we  part  ways  with  the  First  Circuit.  See  Levesque,  546  F.3d  at  85 
        12

(adopting  a  three‐factor  test  and  requiring  a  separate  inquiry  as  to  whether  a 
forfeiture would deprive a defendant of his livelihood).  

          If  the  Eighth  Amendment  permits  the  Government  to  end  some 
        13

offenders’ lives, see, e.g., Gregg v. Georgia, 428 U.S. 153 (1976), it surely permits the 
Government to destroy other offenders’ livelihoods. 

         




                                             14 
Bajakajian,  524  U.S.  at  335–36  (noting  that  Magna  Carta  “required 
only that amercements (the medieval predecessors of fines) should be 
proportioned  to  the  offense  and  that  they  should  not  deprive  a 
wrongdoer  of  his  livelihood”);  cf.  San  Antonio  Indep.  Sch.  Dist.  v. 
Rodriguez, 411 U.S. 1, 22 (1973) (noting in the equal protection context 
that  no  “constitutional  mandate”  requires  judges  to  consider  “the 
defendant’s ability to pay” a fine). 

        We  are  mindful  of  the  Supreme  Court’s  admonition  that 
“judgments about the appropriate punishment for an offense belong 
in the first instance to the legislature.” Bajakajian, 524 U.S. at 336. Our 
role  in  reviewing  criminal  forfeitures  is  solely  to  examine  them  for 
gross  disproportionality;  in  other  respects,  we  must  defer  to 
Congress. See id.; Solem v. Helm, 463 U.S. 277, 290 nn. 16 & 17 (1983). 
Bearing  that  limited  role  in  mind,  we  hold  that  courts  may  not 
consider  as  a  discrete  factor  a  defendant’s  personal  circumstances, 
such as age, health, or present financial condition, when considering 
whether  a  criminal  forfeiture  would  violate  the  Excessive  Fines 
Clause.14 In so holding, we are in accord with every sister circuit that 
has addressed the question directly.15 



        14 We make no pronouncement as to civil forfeitures. See George, 779 F.3d at 
123 n.4  (noting  the  difference  between  civil  and  criminal  forfeitures);  von  Hofe  v. 
United States, 492 F.3d 175, 184–86 (2d Cir. 2007) (same). 

           Our  approach  aligns  most  closely  with  that  of  the  First  Circuit.  See 
        15

United  States  v.  Fogg,  666  F.3d  13,  19  (1st  Cir.  2011).  The  Eighth,  Ninth,  and 
Eleventh Circuits have also held that the Eighth Amendment bars inquiry into a 
defendant’s  personal  circumstances  when  a  court  reviews  a  criminal  forfeiture, 




                                             15 
        A  contrary  interpretation  would  conflict  with  one  of 
Congress’s  basic  premises  in  providing  for  criminal  forfeitures:  that 
forfeitures  should  be  “concerned  not  with  how  much  an  individual 
has  but  with  how  much  he  received  in  connection  with  the 
commission  of  the  crime.”  See  United  States  v.  Awad,  598  F.3d  76,  78 
(2d  Cir.  2010)  (internal  quotation  marks  omitted).  Such  an 
interpretation  would  be  untenable  in  view  of  the  Supreme  Court’s 
insistence  that  legislatures  have  the  primary  responsibility—subject, 
of  course,  to  constitutional  constraints—for  “determining  the  types 
and  limits  of  punishments  for  crimes.”  Bajakajian,  524  U.S.  at  336 
(internal quotation marks omitted).16 

        It  is  possible,  of  course,  “that  a  person’s  health  and  financial 
condition”  might  “bear  on  his  ability  to  make  a  living.”  See  Def. 

although those circuits have not distinguished such an inquiry from the question 
of whether a forfeiture would destroy a defendant’s livelihood. See United States v. 
Smith,  656  F.3d  821,  828  (8th  Cir.  2011)  (“A  defendant’s  inability  to  satisfy  a 
forfeiture at the time of conviction, in and of itself, is not at all sufficient to render 
a forfeiture unconstitutional, nor is it even the correct inquiry.” (quoting Levesque, 
546  F.3d  at  85)  (alteration  omitted));  United  States  v.  Seher,  562  F.3d  1344,  1371 
(11th Cir. 2009) (“We do not take into account the impact the fine would have on 
an  individual  defendant.”);  United  States  v.  Dubose,  146  F.3d  1141,  1146  (9th  Cir. 
1998)  (“[A]n  Eighth  Amendment  gross  disproportionality  analysis  does  not 
require an inquiry into the hardship the sanction may work on the offender.”); see 
also  United  States  v.  Dicter,  198  F.3d  1284,  1292 n.11  (11th  Cir.  1999)  (declining  to 
consider the impact of a forfeiture on a defendant’s livelihood because “we do not 
take into account the personal impact of a forfeiture on the specific defendant”).  

           In  this  context,  we  note  that  Congress  has  authorized  the  Attorney 
        16

General  to  remit  forfeitures  “on  the  grounds  of  hardship  to  the  defendant.”  See 
Levesque, 546 F.3d at 85.  




                                               16 
Reply Br. 6. Personal circumstances might thus be indirectly relevant 
to  a  proportionality  determination,  to  the  extent  that  those 
circumstances,  in  conjunction  with  the  challenged  forfeiture,  would 
deprive  the  defendant  of  his  livelihood.  Our  holding  bars  only  the 
separate consideration of personal circumstances as a distinct factor. 

                                2. Application 

       In light of the framework we have described, we now consider 
whether  Viloski’s  forfeiture  was  unconstitutionally  excessive.  In 
doing so, we are mindful of Bajakajian’s admonition “that any judicial 
determination  regarding  the  gravity  of  a  particular  criminal  offense 
will be inherently imprecise.” 524 U.S. at 336. Therefore, although we 
review  the  constitutionality  of  the  challenged  forfeiture  de  novo,  we 
may invalidate it only if it “is grossly disproportional to the gravity of 
the  defendant’s  offense.”  Id.  at  337  (emphasis  supplied);  see  also 
United  States  v.  Blackman,  746  F.3d  137,  144  (4th  Cir.  2014)  (“[T]he 
Bajakajian test is highly deferential [to the legislature].”). 

       We  begin  with  the  four  “traditional”  Bajakajian  factors.  First, 
we  consider  “the  essence  of  [Viloski’s]  crime  . . .  and  its  relation  to 
other  criminal  activity.”  Castello,  611  F.3d  at  120  (internal  quotation 
marks  omitted).  The  essence  of  Viloski’s  crime  “was  no  one‐time 
failure to  report  otherwise  legal  activity  as  in  Bajakajian,”  see  George, 
779  F.3d  at  123.  Rather,  Viloski  engaged  in  a  multi‐year  conspiracy 
involving  repeated  instances  of  money  laundering,  mail  fraud,  wire 
fraud,  and  related  offenses.  Viloski,  53  F.  Supp.  3d  at  530.  Although 
Viloski  insists  on  his  relative  lack  of  culpability,  his  “willful 




                                       17 
participation”  in  that  conspiracy,  even  if  less  egregious  than  that  of 
his  codefendants,  is  sufficient  to  support  the  forfeiture.  See  United 
States  v.  Sabhnani,  599  F.3d  215,  263  (2d  Cir.  2010)  (noting  that  we 
have  upheld  a  civil  forfeiture  against  a  building  owner  who  was 
“willfully  blind”  to  the  fact  that  the  building  was  used  to  facilitate 
drug  trafficking  (internal  quotation  marks  omitted));  see  also  United 
States  v.  Jalaram,  Inc.,  599  F.3d  347,  356  (4th  Cir.  2010)  (“[T]hat  [the 
defendant] may have received only a small share of the proceeds, in 
and of itself, does not demonstrate that it played a minor role in the 
conspiracy.  That  fact  establishes  only  that  [the  defendant’s] 
participation in the conspiracy was not lucrative . . . .”). 

       Second,  we  consider  “whether  [Viloski]  fits  into  the  class  of 
persons for whom the statute[s] [under which he was punished were] 
principally designed.” Castello, 611 F.3d at 122 (alteration and internal 
quotation  marks  omitted).  Viloski  fits  squarely  within  the  class  of 
persons  for  whom  the  federal  mail‐  and  wire‐fraud  and  money‐
laundering statutes were designed—namely, those who use facilities 
of  interstate  or  foreign  commerce  to  engage  in  fraudulent  schemes 
and  financial  transactions  and  then  seek  to  conceal  or  disguise  the 
nature of the proceeds of the fraud.  

       Third, we consider “the maximum sentence and fine that could 
have been imposed,” looking especially to the applicable Guidelines 
penalties. Id. at 123 (internal quotation marks omitted); cf. Bajakajian, 
524  U.S.  at  338–39  &  n.14  (noting  that  the  maximum  statutory 
penalties “are certainly relevant evidence” of “an offense’s gravity,” 
but  looking  first  to  the  Guidelines).  Here,  the  Guidelines  range  for 




                                        18 
imprisonment was 108 to 135 months, and the maximum Guidelines 
fine  was  $500,000.  These  figures  suggest  substantial  culpability  and 
support the conclusion that the challenged forfeiture is constitutional. 
We also note that the statutory maximum fine was $3,250,000—more 
than  two‐and‐a‐half  times  the  $1,273,285.50  forfeiture—which 
suggests that Congress did not view offenses like Viloski’s as trivial, 
and  thus  also  weighs  strongly  in  favor  of  the  forfeiture’s 
constitutionality. See George, 779 F.3d at 123–24 (finding that the third 
Bajakajian  factor  “points  to  no  disproportionality,”  much  less  gross 
disproportionality,  even  where  the  challenged  forfeiture  exceeded 
the  Guidelines  fine,  because  the  forfeiture  was  “well  below”  the 
statutory  maximum);  Varrone,  554  F.3d  at  332  (“[I]f  the  value  of 
forfeited  property  is  within  the  range  of  fines  prescribed  by 
Congress,  a  strong  presumption  arises  that  the  forfeiture  is 
constitutional.”  (quoting  United  States  v.  817  N.E.  29th  Drive,  Wilton 
Manors, Fla., 175 F.3d 1304, 1309 (11th Cir. 1999))). 

       Fourth,  we  consider  “the  nature  of  the  harm  caused  by 
[Viloski’s]  conduct.”  Castello,  611  F.3d  at  123  (internal  quotation 
marks  omitted).  The  District  Court  found  that  the  conspiracy  in 
which  Viloski  participated  inflicted  “extensive  harm”  on  DSG  and 
“various  landlords,  real  estate  developers,  investors,  property 
owners, and others involved in the development of new DSG stores.” 
Viloski, 53 F. Supp. 3d at 531. We see no reason to second‐guess that 
factual finding. 

       Finally,  we  address  whether  the  challenged  forfeiture  would 
deprive Viloski of his livelihood. Although Viloski bears the burden 




                                      19 
of  showing  the  unconstitutionality  of  the  forfeiture,  see  Castello,  611 
F.3d at 120, he has presented no evidence that it would prevent him 
from  earning  a  living  upon  his  release  from  prison.17  Instead,  he 
urges  us  to  consider  “compelling  personal  factors  concerning  [his] 
age,  health  and  dire  financial  circumstances.”  Def.  Br.  8.  But  as  we 
emphasize  above,  these  factors  are  irrelevant  in  themselves.  We 
consider  them  only  insofar  as  they,  in  conjunction  with  the 
challenged  forfeiture,  would  deprive  a  defendant  of  his  livelihood. 
Viloski  has  offered  no  reason  to  think  that  the  challenged  forfeiture 
would have such an effect. 

        Accordingly,  because  the  four  Bajakajian  factors  support  the 
conclusion  that  the  forfeiture  is  not  grossly  disproportional  to  the 
gravity  of  Viloski’s  offenses,  and  Viloski  has  failed  to  establish  that 
the  forfeiture  would  deprive  him  of  his  livelihood,  we  reject  as 


        17    Viloski’s  appellate  brief  summarizes  discussions  in  Bajakajian  and 
Levesque,  546  F.3d  at  83–85,  regarding  Magna  Carta’s  protection  of  an  offender’s 
livelihood, but he never applies those discussions to his own case. See Def. Br. 12–
13.  Viloski  also  failed  to  present  any  facts  to  the  District  Court—or  to  make  any 
argument at all—regarding his livelihood. See Def. Submissions on Remand, App. 
173–91.  Accordingly,  our  review  is  for  “plain  error”  only.  See  United  States  v. 
Ubiera, 486 F.3d 71, 74 (2d Cir. 2007); see also United States v. Messina, 806 F.3d 55, 
65 (2d Cir. 2015) (noting that plain‐error review requires “showing of (1) error, (2) 
that  is  clear  or  obvious,  (3)  affecting  appellant’s  substantial  rights,  which  in  the 
ordinary case means affecting the outcome of the district court proceedings, and 
(4)  seriously  affecting  [the]  fairness,  integrity  or  public  reputation  of  judicial 
proceedings”)  (internal  quotation  marks,  ellipsis,  and  alteration  omitted)). 
Nonetheless,  because  Viloski  has  adduced  no  facts  at  all  suggesting  that  the 
challenged forfeiture would deprive him of his livelihood, we would come to the 
same conclusion even under de novo review.  




                                              20 
meritless  Viloski’s  Eighth  Amendment  challenge  to  the  forfeiture 
order.  We  also  decline  to  review  Viloski’s  remaining  claims,  which 
are not properly before us.18 

                                 III. CONCLUSION 

        To summarize, we hold as follows: 

        (1) A punitive forfeiture violates the Excessive Fines Clause of 
             the  Eighth  Amendment  if  it  is  “grossly  disproportional  to 
             the  gravity  of  [the  defendant’s]  offense.”  United  States  v. 
             Bajakajian, 524 U.S. 321, 324 (1998).  

                a. In  determining  whether  a  forfeiture  is  “grossly 
                     disproportional,”  courts  may  consider  not  only  the 
                     four  factors  we  have  previously  derived  from 
                     Bajakajian,19  but  also  whether  the  forfeiture  would 



        18  Viloski  seeks  to  “preserv[e]”  several  “issues  not  before  the  present 
panel”:  (1)  whether  the  challenged  forfeiture  was  not  authorized  by  statute, 
because (a) the money at issue “was not possessed by . . . Viloski as proceeds of 
crime,”  (b)  “proceeds  of  mail  fraud  not  affecting  a  financial  institution  are  not 
criminally  forfeitable,”  (c)  “no  applicable  statute  authorizes  a  ‘money  judgment’ 
forfeiture,”  or  (d)  no  statute  authorizes  “‘joint  and  several  forfeiture’”;  and  (2) 
whether joint and several liability  for the forfeiture “violated the Fifth and Sixth 
Amendments because the indictment did not name that property as forfeitable.”  
Def. Br. 2. Because Viloski concedes that these issues “are not open for decision at 
this time, or . . . are precluded . . . by controlling precedent,” id. at 31, there is no 
need to address them here.  
        19 These factors are  




                                             21 
                   deprive a defendant of his “livelihood,” i.e., his future 
                   ability to earn a living. 

               b. Courts  should  not  consider  a  defendant’s  personal 
                   circumstances—such  as  age,  health,  or  present 
                   financial  condition—when  making  a  proportionality 
                   determination,  except  insofar  as  they  are  relevant  to 
                   determining  whether  a  forfeiture  would  deprive  a 
                   defendant of his livelihood. 

       (2) The  forfeiture  imposed  on  Viloski  was  not  grossly 
           disproportional  to  the  gravity  of  the  offenses  for  which  it 
           had been imposed. 

               a. Viloski failed to meet his burden of showing that the 
                   challenged  forfeiture  would  deprive  him  of  his 
                   livelihood.  

               b. The  remaining  factors  described  by  Bajakajian  weigh 
                   in favor of the forfeiture’s constitutionality. 

       For  the  foregoing  reasons,  we  AFFIRM  the  District  Court’s 
order of October 16, 2014.  

       (1)  the  essence  of  the  crime  of  the  defendant  and  its  relation  to 
       other criminal activity, (2) whether the defendant fits into the class 
       of persons for whom the statute was principally designed, (3) the 
       maximum  sentence  and  fine  that  could  have  been  imposed,  and 
       (4) the nature of the harm caused by the defendant’s conduct.  

George, 779 F.3d at 122 (quoting Castello, 611 F.3d at 120). 




                                            22